      6:20-cv-00423-JFH Document 90 Filed in ED/OK on 05/06/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF
                                    OKLAHOMA


  UNITED STATES OF AMERICA,

         Plaintiff,
                       v.
                                                         Case No. 6:20-cv-00423-JFH
  JEFFREY LOWE,

  LAUREN LOWE,

  GREATER WYNNEWOOD EXOTIC ANIMAL
  PARK, LLC, and

  TIGER KING, LLC,

         Defendants.



         UNITED STATES’ UNOPPOSED MOTION TO APPEAR REMOTELY

       The United States hereby moves to appear remotely for the May 12, 2021 show cause
hearing scheduled by the Court in this case. Counsel for the United States has conferred with
counsel for Defendants and Defendants do not oppose this motion, provided that the United
States does not oppose a similar request for Defendants to appear remotely.
       On March 22, 2021, the Court granted the United States’ Motion to Enforce, ruled that
Defendants had violated previous Court orders, and set a hearing for May 12, 2021 for
Defendants to show cause why contempt sanctions should not be entered against them. Dkt. No.
78. The Court subsequently ordered that Defendants come into compliance with the Court’s
orders by April 2, 2021. ECF No. 80. As reflected in the United States’ April 12, 2021 notice,
Defendants did not meet the April 2, 2021 deadline and they remain out of compliance today.
ECF No. 83. The May 12, 2021 hearing will provide Defendants with an opportunity to show
cause why they continue to defy court orders and why they should not be subject to contempt
sanctions.



                                                1
      6:20-cv-00423-JFH Document 90 Filed in ED/OK on 05/06/21 Page 2 of 3



       The United States respectfully requests leave for counsel to appear remotely at the May
12, 2021 hearing. Due to the ongoing coronavirus pandemic, counsel for the United States are
avoiding non-essential travel that could potentially expose them and their families to the virus.
The lead counsel on this case are located in Denver, Colorado, and Washington, D.C., and thus
would have to travel via commercial airline to attend the hearing. A prior hearing in this case,
conducted on January 12, 2021, was successfully conducted over video conference. See ECF
No. 49. The United States requests that counsel be permitted to attend the show cause hearing
via telephone or video conferencing, in accordance with the Court’s preference. In the
alternative, should the Court find in-person attendance would significantly aid the Court in
conducting this hearing, the United States requests leave to send one attorney in-person and have
additional counsel participate via video or telephone.
       For the foregoing reasons, the United States respectfully requests leave to appear
remotely at the May 12, 2021 hearing.




DATED: May 6, 2021                             Respectfully Submitted,

                                               JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               Environment and Natural Resources Division

                                               /s/ Devon Lea Flanagan
                                               DEVON LEA FLANAGAN
                                               Trial Attorney
                                               MARY HOLLINGSWORTH
                                               Senior Trial Attorney
                                               BRIENA STRIPPOLI
                                               Trial Attorney
                                               United States Department of Justice
                                               Environment & Natural Resources Division
                                               Wildlife & Marine Resources Section
                                               P.O. Box 7611, Ben Franklin Station
                                               Washington, D.C. 20044-7611
                                               Mary.Hollingsworth@usdoj.gov | 202-598-1043
                                               Briena.Strippoli@usdoj.gov | 202-598-0412
                                               Devon.Flanagan@usdoj.gov | 202-305-0201
                                               Fax: 202-305-0275

                                               CHRISTOPHER J. WILSON

                                                 2
6:20-cv-00423-JFH Document 90 Filed in ED/OK on 05/06/21 Page 3 of 3



                               Acting United States Attorney
                               SUSAN BRANDON, Civil Chief
                               United States Attorney’s Office
                               Eastern District of Oklahoma
                               520 Denison Avenue
                               Muskogee, OK 74401

                               Attorneys for the United States of America




                                 3
